                          Case 19-10432-MFW               Doc 20       Filed 03/05/19         Page 1 of 3



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         DIESEL USA, Inc.,1                                           Case No. 19-10432 (MFW)

                           Debtor.


                               NOTICE OF AGENDA OF MATTERS SCHEDULED
                              FOR HEARING ON MARCH 6, 2019 AT 2:00 P.M. (ET)

         Date and Time of Hearing:                MARCH 6, 2019 AT 2:00 P.M. (ET)

         Location:                                UNITED STATES BANKRUPTCY COURT FOR THE
                                                  DISTRICT OF DELAWARE, 824 N. MARKET STREET,
                                                  5TH FLOOR, COURTROOM NO. 4, WILMINGTON,
                                                  DELAWARE 19801


         PETITION AND DECLARATION IN SUPPORT OF FIRST DAY PLEADINGS

         1.       Voluntary Chapter 11 Petition Package of Diesel USA, Inc.; Case No. 19-10432

         2.       Declaration of Mark G. Samson in Support of Chapter 11 Petition and First Day
                  Pleadings [Docket No. 2; 3/5/19]

         MATTERS GOING FORWARD

         3.       Debtor’s Application Pursuant to 11 U.S.C. § 105(a), 28 U.S.C. § 156(c), and Local Rule
                  2002-1(f) for an Order Appointing Bankruptcy Management Solutions d/b/a/ Stretto as
                  Noticing Agent for the Debtor Effective Nunc Pro Tunc to the Petition Date [Docket No.
                  3; 3/5/19]

                  Status: This matter will be going forward.

         4.       Debtor’s Motion for Entry of an Order (A) Prohibiting Utility Providers from Altering,
                  Refusing, or Discontinuing Utility Services, (B) Determining Adequate Assurance of
                  Payment for Future Utility Services, and (C) Granting Related Relief [Docket No. 4;
                  3/5/19]

                  Status: This matter will be going forward.


         1
           The last four digits of the Debtor’s federal tax identification number are 4308. The Debtor’s principal offices are
         located at 220 West 19th Street, New York, New York 10011.


01:24225809.1
                      Case 19-10432-MFW          Doc 20      Filed 03/05/19   Page 2 of 3



         5.     Debtor’s Motion Authorizing (A) Continuation of, and Payment of Prepetition
                Obligations Incurred in the Ordinary Course of Business in Connection with, Various
                Insurance Policies, Including Payment of Policy Premiums and Broker Fees, and
                (B) Banks to Honor and Process Checks and Electronic Transfer Requests Related
                Thereto [Docket No. 5; 3/5/19]

                Status: This matter will be going forward.

         6.     Debtor’s Motion for Entry of an Order (A) Authorizing, but not Directing, the Payment
                of Certain Prepetition Taxes and Fees and (B) Granting Related Relief [Docket No. 6;
                3/5/19]

                Status: This matter will be going forward.

         7.     Debtor’s Motion for Entry of an Order Authorizing, but not Directing, Payment of
                (A) Certain Prepetition Wages, Salaries, and Other Compensation and (B) Certain
                Employee Benefits and Other Associated Obligations [Docket No. 7; 3/5/19]

                Status: This matter will be going forward.

         8.     Debtor’s Motion for an Order Pursuant to Sections 105(a), 345(b), 363(c) and 364(a) of
                the Bankruptcy Code Authorizing the Debtor to (I) Continue to Use Existing Cash
                Management System, (II) Maintain Existing Bank Accounts and Business Forms, and
                (III) Waive Requirements of Section 345(b) of the Bankruptcy Code [Docket No. 8;
                3/5/19]

                Status: This matter will be going forward.

         9.     Motion for Entry of an Order Authorizing Debtor to Honor and Continue Certain
                Customer Programs and Customer Obligations in the Ordinary Course of Business
                [Docket No. 9; 3/5/19]

                Status: This matter will be going forward.

         10.    Debtor’s Motion for Entry of an Order (A) Authorizing, but not Directing, the Debtor to
                Pay All Prepetition Trade and Other Unimpaired Claims in the Ordinary Course of
                Business, (B) Confirming Administrative Expense Priority of Undisputed and
                Outstanding Prepetition Orders and (C) Authorizing Financial Institutions to Honor and
                Process Checks and Transfers Related to Such Obligations [Docket No. 10; 3/5/19]

                Status: This matter will be going forward.

         11.    Debtor’s Motion for Entry of an Order (I) Scheduling Combined Hearing on Adequacy of
                Disclosure Statement and Confirmation of Plan; (II) Fixing Deadline to Object to
                Disclosure Statement and Plan; (III) Waiving Solicitation of the Plan and Approving
                Manner of Notice of Commencement, Combined Hearing, and Objection Deadline;
                (IV) Approving Notice and Objection Procedures for the Assumption or Rejection of
                Executory Contracts and Unexpired Leases; (V) Conditionally (A) Directing the United
                States Trustee not to Convene Section 341(a) Meeting of Creditors and (B) Waiving
01:24225809.1
                                                        2
                      Case 19-10432-MFW          Doc 20       Filed 03/05/19   Page 3 of 3



                Requirement of Filing Statement of Financial Affairs and Schedules of Assets and
                Liabilities; and (VI) Granting Related Relief [Docket No. 11; 3/5/19]

                Related Pleadings:

                       a)     Chapter 11 Plan of Reorganization of Diesel USA, Inc. [Docket No. TBD]

                       b)     Disclosure Statement in Connection with Chapter 11 Plan of
                              Reorganization of Diesel USA, Inc. [Docket No. TBD]

                Status: This matter will be going forward.


        Dated: March 5, 2019
               Wilmington, Delaware
                                                      YOUNG CONAWAY STARGATT &
                                                      TAYLOR, LLP

                                                      By: /s/ Kenneth J. Enos
                                                      Pauline K. Morgan (No. 3650)
                                                      Kenneth J. Enos (No. 4544)
                                                      Travis G. Buchanan (No. 5595)
                                                      1000 North King Street
                                                      Wilmington, Delaware 19801
                                                      Tel: (302) 571-6600
                                                      Fax: (302) 571-1253
                                                      Email: pmorgan@ycst.com
                                                      Email: kenos@ycst.com
                                                      Email: tbuchanan@ycst.com

                                                      -and-

                                                      ARENT FOX LLP
                                                      George P. Angelich (pro hac vice pending)
                                                      David J. Mayo (pro hac vice pending)
                                                      Phillip Khezri (pro hac vice pending)
                                                      1301 Avenue of the Americas
                                                      Floor 42
                                                      New York, NY 10019
                                                      Tel: (212) 484-3900
                                                      Fax: (212) 484-3990
                                                      Email: george.angelich@arentfox.com
                                                      Email: david.mayo@arentfox.com
                                                      Email: phillip.khezri@arentfox.com

                                                      Proposed Co-Counsel for Diesel USA, Inc.


01:24225809.1
                                                        3
